--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.52


FIFTH AMENDMENT TO SECOND AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT


This FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of July 19, 2010, is entered into among Jazz
Semiconductor, Inc., a Delaware corporation (“Jazz”), Newport Fab, LLC (d/b/a
Jazz Semiconductor Operating Company), a Delaware limited liability company
(“Operating Company” and together with Jazz, the “Borrowers” and each
individually, a “Borrower”), Jazz Technologies, Inc., formerly known as Acquicor
Technology Inc., a Delaware corporation (“Guarantor”), the lenders party to the
“Loan Agreement” as defined below (each individually, a “Lender” and
collectively, “Lenders”), and Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as successor by merger to Wachovia Capital Finance
Corporation (Western), in its capacity as agent for the Lenders (in such
capacity, “Agent”).


RECITALS


A.           Borrowers, Guarantor, Agent, Lenders, and Wachovia Capital Markets,
LCC, in its capacity as lead arranger, bookrunner and syndication agent, have
previously entered into that certain Second Amended and Restated Loan and
Security Agreement, dated as of September 19, 2008, as amended by the First
Amendment to Second Amended and Restated Loan and Security Agreement, dated as
of March 17, 2009, as further amended by the Second Amendment to Second Amended
and Restated Loan and Security Agreement, dated as of July 16, 2009, as further
amended by the Third Amendment to Second Amended and Restated Loan and Security
Agreement, dated as of April 21, 2010, and as further amended by the Fourth
Amendment to Second Amended and Restated Loan and Security Agreement, dated as
of June 29, 2010 (as amended, the “Loan Agreement”), pursuant to which Agent and
Lenders have made certain loans and financial accommodations available to
Borrowers.  Terms used herein without definition shall have the meanings
ascribed to them in the Loan Agreement.


B.           Borrowers and Guarantor have requested that Agent and Lenders amend
the Loan Agreement, which Agent and Lenders are willing to do pursuant to the
terms and conditions set forth herein.


C.           Borrowers and Guarantor are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Agent’s or any Lender’s rights or remedies as set forth in the Loan Agreement
is being waived or modified by the terms of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.             Amendment to Loan Agreement.


a.           Clause (c) of the definition of “Borrowing Base” set forth in
Section 1.17 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:


“(c)           $10,000,000; minus”


2.             Consent.  Pursuant to: (a) Section 9.10 of the Loan Agreement
Borrowers may not, subject to certain exceptions, make any loans or advance
money to any Person, or invest in any Person, or form any Subsidiaries; and (b)
Section 9.12 of the Loan Agreement Borrowers and Credit Parties may not, subject
to certain exceptions, lease any property to any Affiliate of Borrowers.  Jazz
intends to form a new Foreign Subsidiary whose sole purpose will be to own up to
$25,800,000 of newly purchased Equipment by Jazz (such Subsidiary, the “New
Foreign Subsidiary”).  Jazz will either invest such Equipment in the New Foreign
Subsidiary (the “New Investment”) or loan money to the New Foreign Subsidiary
(the “New Loan”) to allow the New Foreign Subsidiary to purchase such Equipment
from Jazz.  The New Foreign Subsidiary will then lease such Equipment to Foreign
Parent Nonguarantor.  Solely as it relates to: (A) Section 9.12 of the Loan
Agreement, Agent and the Lenders hereby consent to the lease of such Equipment
by the New Foreign Subsidiary to Foreign Parent Nonguarantor; and (B) Section
9.10 of the Loan Agreement, Agent and the Lenders hereby consent to the
formation of the New Foreign Subsidiary and the New Loan or the New Investment,
so long as, in each case under (A) and (B): (i) the amount of the New Loan or
the New Investment does not exceed $25,800,000; (ii) the fair market value of
the leased Equipment by the New Foreign Subsidiary to Foreign Parent
Nonguarantor, does not exceed $25,800,000; (iii) the terms and conditions of the
New Loan or the New Investment, as applicable, and the lease are satisfactory to
Agent; (iv) the Equipment subject to such lease is located in the facility of
Foreign Parent Nonguarantor in Israel, in a storage facility pending
installation outside Israel, or at a facility of Borrowers or the New Foreign
Subsidiary; (v) the Equipment subject to such lease is purchased by Jazz between
the date hereof and October 31, 2010 and the New Loan or New Investment, as
applicable, is consummated on or before November 1, 2010; (vi) no Event of
Default has occurred and is continuing at the time such lease commences or would
result therefrom; (vii) no Event of Default has occurred and is continuing at
the time of the New Loan or the New Investment, as applicable, or would result
therefrom; (viii) the New Foreign Subsidiary shall be deemed a Credit Party and
shall not be deemed an Excluded Subsidiary; (ix) any lease payments made by
Foreign Parent Nonguarantor to New Foreign Subsidiary shall be remitted to Jazz;
and (x) the sole purpose of New Foreign Subsidiary shall be to own such
Equipment and lease such Equipment to Foreign Parent Nonguarantor.
 
 
2

--------------------------------------------------------------------------------

 
 
3.             Effectiveness of this Amendment.  The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
precedent:


a.           Amendment.  Agent shall have received this Amendment, fully
executed by Borrowers, Guarantor, Agent and Lenders in a sufficient number of
counterparts for distribution to all parties.


b.           Accommodation Fee.  Agent shall have received, for the ratable
benefit of Lenders, a non-refundable accommodation fee in the amount of
$250,000, which fee is fully earned as of the date hereof and due and payable on
October 28, 2010.


c.           Representations and Warranties.  The representations and warranties
set forth herein and in the Loan Agreement must be true and correct.


d.           Other Required Documentation.  All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.


4.             Representations and Warranties.  Each Borrower and Guarantor
represents and warrants as follows:


a.           Authority.  Each Borrower and Guarantor havsthe requisite company
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Financing Agreements (as amended or modified
hereby) to which it is a party.  The execution, delivery and performance by each
Borrower and Guarantor of this Amendment have been duly approved by all
necessary company action and no other company proceedings are necessary to
consummate such transactions.


b.           Enforceability.  This Amendment has been duly executed and
delivered by each Borrower and Guarantor.  This Amendment and each Financing
Agreement (as amended or modified hereby) are the legal, valid and binding
obligation of each Borrower and Guarantor, enforceable against each Borrower and
Guarantor in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or similar laws limiting
creditors’ rights generally or by general equitable principles, and are in full
force and effect.


c.           Representations and Warranties.  The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
d.           Due Execution.  The execution, delivery and performance of this
Amendment are within the power of each Borrower and Guarantor, have been duly
authorized by all necessary company action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on any Borrower or Guarantor.


e.           No Default.  No event has occurred and is continuing that
constitutes an Event of Default.


5.             Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined in accordance with the internal laws of the State of California
governing contracts only to be performed in that State.


6.             Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.


7.             Capitalized Terms.  Capitalized terms not express defined
elsewhere in this Amendment have the meanings set forth in the Loan Agreement.


8.             Reference to and Effect on the Financing Agreements.


a.      Upon and after the effectiveness of this Amendment, each reference in
the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof”, or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.


b.      Except as specifically amended above, the Loan Agreement and all other
Financing Agreements, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed.


c.      The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Financing Agreements, nor
constitute a waiver of any provision of any of the Financing Agreements.


d.      To the extent that any terms and conditions in any of the Financing
Agreements shall contradict or be in conflict with any terms or conditions of
the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified or amended hereby.
 
 
4

--------------------------------------------------------------------------------

 
 
9.             Estoppel.  To induce Agent and Lenders to enter into this
Amendment and to induce Agent and Lenders to continue to make advances to
Borrowers under the Loan Agreement, each Borrower and Guarantor hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim or objection in favor of any Borrower or Guarantor as
against Agent or any Lender with respect to the Obligations.


10.           Integration.  This Amendment incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.


11.           Severability.  In case any provision of this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


[Remainder of Page Intentionally Left Blank]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 

  JAZZ SEMICONDUCTOR, INC.,
as a Borrower
 
By: /s/ SUSANNA BENNETT
 
Title:  Chief Financial Officer
 
NEWPORT FAB, LLC,
as a Borrower
 
By: /s/ SUSANNA BENNETT
 
Title:  Chief Financial Officer
 
JAZZ TECHNOLOGIES, INC.,
as a Guarantor
 
By:  /s/ SUSANNA BENNETT

Title:  Chief Financial Officer
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and a Lender
 
By:  /s/ DENNIS KING
 
Title:  Vice President

 


6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------